LyON, J.
Ve think that the demurrer was correctly overruled. The complaint states, with sufficient certainty, the agreement between the parties, performance thereof by the plaintiffs, and non performance by the defendant, with the proper demand for judgment. This is sufficient. That the complaint states a valid cause of action seems to us to be too clear for argument.
The complaint states but one cause of action, to wit, a cause of action- for the materials and labor furnished and performed by the plaintiffs for the defendant, pursuant .to a single contract therefor entered into by the partiea It is quite immaterial that the claim of the plaintiffs consists of several items. It arises out of one contract, and the items together constitute but a single cause of action.
The order overruling the demurrer must be affirmed.
By the Court. —Order affirmed.